internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-116677-99 date date x a b c d trust state d1 d2 foundation dear this letter responds to a letter dated date and subsequent correspondence submitted by you on behalf of x a and trust requesting certain rulings concerning the federal income and estate_tax consequences of the creation of trust the information submitted states that x is a corporation which has elected to be treated as a subchapter_s_corporation effective for its taxable_year beginning d1 x has two classes of stock outstanding class a nonvoting_stock and common voting_stock these two classes of stock are identical in all respects except voting rights trust is a_trust established by a under the laws of state on d2 the current trustees of trust are c and d article paragraph a of trust provides that during the life of b the trustees may pay at any time and from time to time such parts or all of the net_income and principal to and among b and b’s issue of all generations living from time to time equally or unequally and to the exclusion of any one or more of them as the trustees determine taking into consideration the management role if any of any such person in x or any successor or related_entity any net_income not so paid shall be accumulated and added to principal article paragraph b of trust provides that upon the death of b the trustees shall administer or distribute the trust property remaining after providing for compliance with article paragraph a to or for such persons other than b b’s estate b’s creditors or the creditors of b’s estate in such manner interests and proportions either in fee or upon any new trusts conditions or limitations as b may appoint by b’s last will making specific reference to this special_power_of_appointment the trustees shall divide any trust property as to which such power_of_appointment is not effectively exercised into shares for the then living issue of b per stirpes or if there is no such issue into shares for a’s then living issue per stirpes and shall administer each share so set apart according to article paragraph c if no issue of a survives b upon b’s death the trustees shall administer the trust property according to article paragraph i article paragraph i of trust provides that whenever the trustees are directed to administer trust property according to article paragraph i they shall distribute such property to foundation or if it is not then in existence to such one or more charitable or educational organizations then described in sec_170 and in such proportions if more than one as the trustees determine article paragraph a of trust provides that the trustees may at any time add any one or more organizations described in sec_501 and sec_170 not to exceed a total of ten to the class of beneficiaries eligible to receive distributions under article any such addition of beneficiaries shall be by a written instrument signed by the trustees and filed with the original trust instrument the trustees may irrevocably release this power at any time by written instrument signed by them and filed with the original trust instrument the determination by the trustees to exercise or release the power to designate additional beneficiaries of trust under article shall be final and binding on all persons article paragraph b of trust provides that notwithstanding the provisions of article if a is treated as the owner of any portion of trust under article pursuant to subchapter_j subpart e of the code or similar provisions of any state law the trustees shall pay directly to the internal_revenue_service or any similar state_agency the amount or amounts necessary to satisfy a’s personal income_tax_liability attributable to the trust or assets of the trust calculated as provided in the following sentence the amount or amounts so paid to any such agency during any year shall equal the amount by which a’s personal income_tax_liability payable to such agency exceeds a’s personal income_tax_liability computed as though a were not treated as the owner of the trust payments under article paragraph b shall be paid from income and to the extent income is insufficient from principal article paragraph c of trust provides in part that a during a’s life and competency and thereafter a majority of the legally competent members of the oldest generation of a’s issue of which there are legally competent members shall have the power to remove any trustee and appoint a successor provided however that a’s issue shall not have the power to remove an original trustee and further provided that the successor trustee shall not be a person who is related or subordinate to a or to any person having the power to remove within the meaning of sec_672 article of trust provides that the trustees may amend trust at any time to cause any trust created under trust to qualify as a permissible shareholder in an s_corporation under the internal_revenue_code_of_1986 or any subsequent federal tax laws otherwise trust is irrevocable and cannot be amended a represents that as soon as reasonably practicable after receipt of the rulings requested a will contribute either a portion of a’s nonvoting_stock in x or cash to trust if a transfers cash to trust the trustees will then use the cash to purchase outstanding shares of x’s nonvoting_stock at a price determined by an independent appraisal ruling_request sec_1 and x a and trust request rulings that a will be treated as the owner of trust under sec_674 and that trust is a_trust described in sec_1361 and therefore is an eligible shareholder in x an s_corporation sec_1361 defines small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in subsection c or an organization described in subsection c who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_671 provides that where it is specified in subpart e that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_674 provides that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_674 provides that sec_674 shall not apply to a power solely exercisable without the approval or consent of any other person by a trustee or trustees none of whom is the grantor and no more than half of whom are related or subordinate parties who are subservient to the wishes of the grantor -- to distribute apportion or accumulate income to or for a beneficiary or beneficiaries or to for or within a class of beneficiaries or to pay out corpus to or for a beneficiary or beneficiaries or to or for a class of beneficiaries whether or not income beneficiaries a power does not fall within the powers described in sec_674 if any person has a power to add to the beneficiary or beneficiaries or to a class of beneficiaries designated to receive the income or corpus except where such action is to provide for after-born or after-adopted children we conclude that a will be treated as the owner of trust under sec_674 accordingly during a’s life trust will be a permitted shareholder of an s_corporation under sec_1361 ruling_request x a and trust request a ruling that the value of the property in trust will not be includable in a’s gross_estate for federal estate_tax purposes sec_2033 provides for the inclusion in the gross_estate of any property_in_which_the_decedent_had_an_interest at the time of his death sec_2035 provides that if a decedent made a transfer by trust or otherwise of an interest in any property or relinquished a power with respect to any property during the three-year period ending on the date of the decedent’s death and the value of such property or interest therein would have been included in the decedent’s gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if such transferred interest or relinquished power had been retained by the decedent on the date of his death the value of the gross_estate shall include the value of any property or interest therein which would have been so included sec_2036 sec_2037 and sec_2038 provide that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer under which the decedent retained an interest in or a power over the transferred property in the present case a has not retained any interest or reversion in trust nor does a have the power to alter amend or revoke trust neither a nor a’s spouse may serve as trustee of trust a has retained the right to remove and replace the trustees however any successor trustee selected by a cannot be related or subordinate to a within the meaning of sec_672 accordingly a will not be treated as retaining the discretionary powers of the trustee solely as a result of the retained power to remove the trustee of trust and appoint a successor trustee see revrul_95_58 1995_2_cb_191 in addition a will not hold a general_power_of_appointment over the property in trust accordingly we conclude that based on the facts presented under the terms of trust a has not retained any power or interest that would cause trust to be includable in a’s gross_estate under sec_2036 sec_2037 sec_2038 or sec_2041 ruling_request x a and trust request a ruling that if b survives a upon a’s death trust will qualify during the life of b as an electing_small_business_trust within the meaning of sec_1361 if the trustees make the required election described therein sec_1361 provides that an electing_small_business_trust may be a shareholder in an s_corporation sec_1361 provides that the term electing_small_business_trust means any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate or iii an organization described in paragraph or of sec_170 ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust sec_1361 provides that the term electing_small_business_trust shall not include i any qualified_subchapter_s_trust as defined in sec_1361 if an election under sec_1361 applies to any corporation the stock of which is held by such trust ii any trust exempt from tax under subtitle a and iii any charitable_remainder_annuity_trust or charitable_remainder_unitrust as defined in sec_664 sec_1361 provides that an election under sec_1361 shall be made by the trustee any such election shall apply to the taxable_year of the trust for which made and all subsequent taxable years of such trust unless revoked with the consent of the secretary we conclude that if b survives a upon a’s death trust will qualify during the life of b as an electing_small_business_trust within the meaning of sec_1361 if the trustees make the required election described therein except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to x sincerely yours h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
